Citation Nr: 1451426	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-27 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for macular degeneration. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the right upper extremity.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran and his wife appeared at a hearing before a RO decision review officer in May 2011.  He also asked to appear before a member of the Board; however, in December 2011, he withdrew this request.

(By the decision below, the application to reopen claims of service connection for peripheral neuropathy of the right upper extremity and lower extremities is granted.  The underlying claims of service connection are addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  In August 1997, the RO declined to reopen a previously denied claim of entitlement to service connection for macular degeneration, peripheral neuropathy of the right upper extremity, and peripheral neuropathy of the lower extremities.

2.  The evidence received since the August 1997 RO denial is cumulative of the evidence at the time of the prior final denial of service connection for macular degeneration and does not raise a reasonable possibility of substantiating the claim.

3.  The evidence associated with the claims file subsequent to the August 1997 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for peripheral neuropathy of the right upper extremity and peripheral neuropathy of the lower extremities.


CONCLUSIONS OF LAW

1.  An August 1997 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Since the August 1997 RO decision, new and material evidence has not been received to reopen a claim of entitlement to service connection for macular degeneration.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Since the August 1997 rating decision, new and material evidence has been received to reopen claims of entitlement to service connection for peripheral neuropathy of the upper right extremity and peripheral neuropathy of the lower extremities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the pending new and material evidence claims, two separate notice letters, both dated in July 2009, complied with VA's duty to notify the Veteran with regard to these issues.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, in the July 2009 letters, the RO informed the Veteran of its duty to assist him in substantiating his claims to reopen under the VCAA, and the effect of this duty upon these issues.  These letters informed him of what constituted new and material evidence to reopen the previously denied, unappealed claims.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claims were previously denied.  This correspondence also met the specificity required by Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denial and the evidence needed to reopen these claims.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), private treatment records, and VA treatment records.  Also, the Veteran has been afforded VA examinations, in November 1996 and September 2012, to assess the nature and etiology of his claimed peripheral neuropathy of the right upper extremity and peripheral neuropathy of the lower extremities.

The Veteran has not been afforded a VA examination for his claimed macular degeneration and an opinion as to the etiology of that disability has not otherwise been obtained.  However, when a claim is one to reopen a finally decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  As new and material evidence has not been received to reopen the claim of service connection for macular degeneration (see discussion below), there is no duty to provide an examination or obtain an opinion with respect to this claimed disability. See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

There is no indication that any additional action is needed to comply with the duty to assist.  As will be discussed below, evidence sufficient to reopen the claim of service connection for macular degeneration has not been received.  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II. Claims to Reopen

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1103, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

A.  Macular Degeneration

Initially, the Veteran's original claim of service connection for macular degeneration was denied in a July 1993 rating decision.  He did not perfect an appeal and the decision became final.  The RO declined to reopen the claim in August 1997.  The Veteran did not appeal, so the RO decision is final.  

In the current appeal, the Veteran contends that he suffers from bilateral macular degeneration that was incurred during his military service.  In the August 2009 rating decision currently on appeal, the RO denied the Veteran's claim to reopen the previously denied claim of service connection.  The Veteran disagreed with the decision and perfected his appeal by filing a substantive appeal (VA Form 9) in June 2010.

At the time of the last final denial, the Veteran contended that he had bilateral macular degeneration that was incurred during his military service.  See Veteran's claim dated May 1997.  The evidence associated with the Veteran's claims file at the time of the last final denial included, but was not limited to:  STRs, private treatment records, and the Veteran's statements.

The Veteran's service records show active duty service from February 1969 to December 1971 with service in the Republic of Vietnam from July 1969 to July 1970.  His STRs did not document any such diagnosis or related abnormality.  In his October 1971 report of medical history, the Veteran had no complaints of any eye disability; additionally, he reported he was in good health.  

Post-service treatment records, in June 1997, revealed a finding of bilateral macular degeneration.  Private outpatient records in February 1997 also showed a diagnosis of macular degeneration. 

In the August 1997 decision, the RO declined to reopen the Veteran's previously denied claim because he did not submit new and material evidence.  The RO rating decision concluded, "the evidence shows macular degeneration has been treated but it does not show the condition has any relationship to military service."  See RO rating decision dated August 1997. 

As indicated above, the August 1997 RO denial of the claim is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103.  The Board's inquiry will therefore be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

After a review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence to reopen the claim of entitlement to service connection for macular degeneration has not been received.

The evidence associated with the claims file subsequent to the prior final decision includes the Veteran's June 2009 claim to reopen, private treatment reports, VA treatment reports and lay statements of the Veteran, his spouse, and his friends.  

Medical evidence has been added to the record indicating that the Veteran has continued treatment for his diagnosed bilateral macular degeneration.  See, e.g., VA treatment records dated April 2014.  The Board recognizes that this evidence is new, in that it was not of record at the time of the last final denial; however, this evidence is not material because the question of current and continuing diagnosis was not in dispute.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The recently received evidence documents a diagnosis of macular degeneration as well as the Veteran's contentions of in-service incurrence and continuing symptomatology; this evidence cannot be considered "new and material" because it is cumulative of the evidence previously of record.  The Board notes that the lay statements of the Veteran's spouse and his friends while new are not material as these statements are simply reiterations of the Veteran's prior statements concerning current and continuing bilateral macular degeneration symptoms.  

The Board notes that evidence associated with the record in conjunction with the application to reopen includes testimony from the Veteran, to include contentions that his bilateral macular degeneration is due to herbicide exposure.  See, e.g., Veteran's statement dated February 2012.  However, a final denial on one theory is a final denial on all theories.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  Thus, while the Veteran provided a different theory for why service connection should be granted, it is presumed that such a theory was considered in the previous adjudication.  Therefore, new and material evidence, beyond merely asserting a new theory of entitlement, is still needed.  Here, the evidence submitted since the last prior denial is "new," in that it was not previously seen, but it is not material because it fails to cure the defect presented by the previous claim, namely the lack of competent evidence that the Veteran has macular degeneration that had its onset in service or was otherwise related to service.  The new evidence does not suggest that the Veteran has been diagnosed with a disorder which is presumed to have resulted from Agent Orange, and it fails to otherwise suggest a link to service, to include through date of onset or causation.

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, as indicated above, in the current appeal the Veteran has not provided evidence or argument concerning continuity or nexus that was not previously considered in prior decisions.  Accordingly, his contentions made during the current appeal may not be deemed to be both new and material evidence.  Shade, supra.

As the newly received information does not tend to establish any point not previously demonstrated, it is cumulative.  See 38 C.F.R. § 3.156 (2013).  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claim for service connection for macular degeneration is not reopened.

B. Peripheral Neuropathy of the Right Upper Extremity and of the Lower Extremities.

In August 1997, the Veteran's claim of entitlement to service connection for peripheral neuropathy was denied because there was then no current diagnosis of peripheral neuropathy.  He did not appeal the denial and it became final.  In August 2009, the RO declined to reopen the claim of service connection for peripheral neuropathy of the right upper extremity and lower extremities, claimed as due to herbicide exposure.  The Veteran disagreed with the decision and perfected his appeal by filing a VA Form 9 in June 2010.

The relevant evidence of record at the time of the August 1997 rating decision consisted of STRs, private treatment records, Veteran's statements, and the Veteran's September 1996 claim.  The Veteran's STRs were absent any complaint or treatment of peripheral neuropathy.  

Post-treatment records associated with the claims file at the time of the August 1997 rating decision were absent a diagnosis of peripheral neuropathy of the right upper extremity and bilateral lower extremities.  The Veteran was afforded a VA examination in November 1996.  Upon examination, the VA examiner did not diagnose the Veteran with peripheral neuropathy of the right upper extremity and lower extremities.  Specifically, the VA examiner reported that the Veteran "ha[d] no complaints regarding numbness of the lower extremities...."  See VA examination dated November 1996.

As noted above, the August 1997 rating decision denied the Veteran's claims on the grounds that there was no current diagnosis.  Relevant evidence since the August 1997 denial includes, in pertinent part, private treatment reports dated in February 2003 and May 2005 that indicate a general diagnosis of peripheral neuropathy.  

The private treatment reports demonstrate that the Veteran has a current diagnosis of peripheral neuropathy, which are "new," as it was not of record at the time of the last final denial.  It is also "material" because it relates to previously unestablished pertinent facts, namely a diagnosis peripheral neuropathy, and is therefore probative.

As a result, the Board finds that the newly added evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  Accordingly, the claims of service connection for peripheral neuropathy of the right upper extremity and lower extremities are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)



ORDER

The application to reopen a claim of entitlement to service connection for macular degeneration is denied.

New and material evidence sufficient to reopen claims of service connection for peripheral neuropathy of the right upper extremity and lower extremities has been received; to this limited extent, the appeal is granted. 


REMAND

For the reasons expressed below, the Board finds that the underlying claims of service connection for peripheral neuropathy must be remanded for further development.

The Veteran asserts that his disabilities were incurred as a result of herbicide exposure during his military service.  See Veteran's statement dated November 2009.  Specifically, the Veteran contends that a pilot sprayed his eyes and skin with dioxin, which ultimately caused his peripheral neuropathy.  See, e.g., Veteran's notice of disagreement (NOD) dated August 2009. 

The Board notes that the Veteran is presumed to have been exposed to a herbicide agent during his service in the Republic of Vietnam from July 1969 to July 1970.  38 C.F.R. § 3.307(a)(6).  Service connection is warranted on a presumptive basis in which early-onset peripheral neuropathy manifests to a compensable degree within one year of qualifying service in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  As for the Veteran's peripheral neuropathy of the right upper extremity and lower extremities, the evidence currently shows that the disabilities manifested 30 years after qualifying service in the Republic of Vietnam.  However, the Board must nevertheless address whether service connection is warranted for the claimed disabilities on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

As indicated above, in December 2002, the Veteran was granted service connection for peripheral neuropathy of the left upper extremity.  Thereafter, VA treatment records show a general diagnosis of peripheral neuropathy.  See e.g., VA treatment records dated May 2003, February 2003, and June 2009.  However, VA treatment records did not specify whether the Veteran's peripheral neuropathy diagnosis pertains only to his service-connected neuropathy of the left upper extremity, or whether the peripheral neuropathy pertains also to the other extremities.  

Additionally, the Veteran was afforded a VA examination in September 2012, which addressed his claimed peripheral neuropathy.  The VA examiner diagnosed the Veteran with peripheral neuropathy of the upper left extremity.  However, the September 2012 VA examination report revealed that the Veteran experienced moderate intermittent pain in his right upper extremity.  The VA examiner failed to specify the significance of these findings, if any.  Moreover, the VA examiner failed to explain if these findings were demonstrative of peripheral neuropathy that developed as a result of the Veteran's active duty service, claimed as due to herbicide exposure.  Additionally, it appears from a review of the examination report that the Veteran's lower extremities were not examined.  

The record thus remains unclear as to whether the Veteran has current diagnoses of peripheral neuropathy of the right upper extremity and/or lower extremities.  As such, these claims present certain medical questions concerning diagnosis and nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified clinician.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, upon remand, the Veteran should be afforded a VA examination with medical opinion to address the outstanding questions of current disabilities and nexus to military service.  

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment or evaluation that the Veteran may have received at any VA facility since August 2014.  All such available documents should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination with a medical professional of appropriate expertise to determine whether the Veteran in fact has peripheral neuropathy of the right upper extremity and/or lower extremities, to include as a result of his conceded in-service exposure to herbicide.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and/or post-service symptoms indicative of peripheral neuropathy of the right upper extremity and lower extremities.  

Following review of the claims file and examination of the Veteran, the examiner should either diagnose or rule out peripheral neuropathy of the upper right extremity and lower extremities.  If any such disability is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or is otherwise related to service, including in-service herbicide exposure.  An explanation for the opinion should be provided, including the medical reasons for accepting or rejecting the Veteran's history of symptoms.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


